Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 4/11/2022.

Response to Arguments
The amendment filed on 4/11/2022 has overcome the previous objection of the claims. Therefore, the objection has been withdrawn.

Allowable Subject Matter
Claims 1-4,6-8,11-19,23,25,27-30 are allowed.
Reclaims 1-4,6-8,11-13
Prior art of records failed to teach or disclose A method for communication by symbols, the method comprising: mapping, by a mapper, an input symbol to an output symbol such that reception of the output symbol by a receiver maintains a peak power constraint at an input of the receiver; wherein the mapping is responsive to a state of a communication channel to said receiver following a transmission of said output symbol; transmitting the output symbol by a transmitter over the communication channel; thereby enabling to reduce a Peak to Average Power Ratio (PAPR) at the input of the receiver.


Reclaims 14-15,27-29
Prior art of records failed to teach or disclose A method for Peak to Average Power Ratio (PAPR) reduction at an input of analog to digital converter (ADC) of a receiver, the method comprising: mapping, by a mapper, an input symbol to an output symbol that maintains a peak power constraint at the input of the ADC of the receiver; wherein the mapping is responsive to a state of a communication channel to said receiver following a transmission of a current output symbol; wherein upon determination that a transmission of the output symbol that equals the input symbol will cause to a deviation from the peak power constraint at the input of the ADC of the receiver, the mapping comprises selecting as the output symbol a selected candidate symbol out of a set of candidate symbols that when transmitted the peak power constraint at the input of the ADC of the receiver is satisfied.  
Reclaim 15
Prior art of records failed to teach or disclose a system, comprising: a transmitter that comprises:(i) a mapper that is configured to map an input symbol to an output symbol that maintains a peak power constraint at an input of an analog to digital converter (ADC) of a receiver; wherein the mapping is responsive to a state of a communication channel to said receiver following a transmission of a current output symbol; and (ii) a transmission circuit that is configured to transmit the output symbol.  
Reclaims 16-19,23,25,30
Prior art of records failed to teach or disclose At least one non-transitory computer readable medium that stores instructions for Peak to Average Power Ratio (PAPR) reduction at an input of an analog to digital converter (ADC) of a receiver of a system, wherein the 5U.S. Appln. No.: 17/194,295Atty. Dkt. RAPHAELI2A instructions, once executed by the system, cause the system to carry out mapping, by a mapper of a transmitter of the system, of an input symbol to an output symbol that maintains a peak power constraint at the input of the ADC of the receiver; wherein the mapping is responsive to a state of a communication channel to said receiver following a transmission of a current output symbol; and transmitting the output symbol by the transmitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631